DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment filed on 10/19/2021.
Claims 1, 3-8, 10-15 and 17-21 are pending.
Claims 2, 9 and 16 have been canceled via Examiner’s amendment.
Claims 1, 8 and 15 are independent claims.
Claims 1, 3, 8, 10, 15 and 17 are currently amended via Examiner’s amendment.
Claims 1, 3-8, 10-17 and 19-20 are allowed.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plugin server configured to…” or “the plugin server further configured to…” in claims 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gene Su (Reg. # 45,140) and Dennis de Guzman (Reg. No. 41,702) on 12/14/2021 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1, 7, 10, 16 and 19 have been amended via Examiner’s amendment.
	Claims 2, 9 and 18 have been canceled.

This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 


installing the plugins at a plugin server remote from a management server for the virtualized computing environment, for execution remotely from the management server;
loading, via a first port of a reverse proxy of the management server and into a user interface of a web client, elements of a core user interface from the management server;
loading, via a second port of the reverse proxy of the management server and into the user interface of the web client, elements of a first plugin from the plugin server; [[and]]
isolating at least some of the loaded elements of the first plugin from the core user interface;
loading, via the second port of the reverse proxy of the management server and into the user interface of the web client, elements of a second plugin from the plugin server; and
isolating the loaded elements of the first plugin from the loaded elements of the second plugin, wherein isolating the loaded elements of the first plugin from the loaded elements of the second plugin includes:
loading the elements of the first plugin into a first iframe; and
loading the elements of the second plugin into a second iframe, and
wherein the web client executes the first and second plugins remotely from the management server.

	2.  (Cancelled)  

 claim 1, wherein
the first iframe is associated with a first shadow document object model (shadow DOM); and
the second iframe is associated with a second shadow document object model (shadow DOM) different from the first shadow DOM.

	4.  (Original)  The method of claim 3, wherein the first iframe, the first shadow DOM, the second iframe, and the second shadow DOM are associated with a common plugin sandbox at the web client.

	5.  (Original)  The method of claim 1, further comprising registering the plugins installed at the plugin server with an extension manager of the management server. 

	6.  (Original)  The method of claim 1, wherein forwarding/redirection rules to the plugin server are registered with the reverse proxy.

	7.  (Original)  The method of claim 1, wherein the elements of the first plugin include user interface elements that extend functionality of the core user interface.

	8.  (Currently Amendment)  A non-transitory computer-readable medium having instructions stored thereon, which in response to execution by one or more processors, cause the 
installing the plugins at a plugin server remote from a management server for the virtualized computing environment, for execution remotely from the management server,
wherein elements of a core user interface from the management server are loaded, via a first port of a reverse proxy of the management server, into a user interface of a web client;
loading, via a second port of the reverse proxy of the management server and into the user interface of the web client, elements of a first plugin from the plugin server; [[and]]
isolating at least some of the loaded elements of the first plugin from the core user interface;
loading, via the second port of the reverse proxy of the management server and into the user interface of the web client, elements of a second plugin from the plugin server; and
isolating the loaded elements of the first plugin from the loaded elements of the second plugin, wherein isolating the loaded elements of the first plugin from the loaded elements of the second plugin includes:
loading the elements of the first plugin into a first iframe; and
loading the elements of the second plugin into a second iframe, and
wherein the web client executes the first and second plugins remotely from the management server.

	9.  (Cancelled) 

 claim 8, wherein
the first iframe is associated with a first shadow document object model (shadow DOM); and
the second iframe is associated with a second shadow document object model (shadow DOM) different from the first shadow DOM.

	11.  (Original)  The non-transitory computer-readable medium of claim 10, wherein the first iframe, the first shadow DOM, the second iframe, and the second shadow DOM are associated with a common plugin sandbox at the web client.

	12.  (Original)  The non-transitory computer-readable medium of claim 8, wherein the operations further comprise:
registering the plugins installed at the plugin server with an extension manager of the management server. 

	13.  (Original)  The non-transitory computer-readable medium of claim 8, wherein forwarding/redirection rules to the plugin server are registered with the reverse proxy.

	14.  (Original)  The non-transitory computer-readable medium of claim 8, wherein the elements of the first plugin include user interface elements that extend functionality of the core user interface.

	15.  (Currently Amendment)  A system, comprising:
a management server for a virtualized computing environment, wherein the management server includes a reverse proxy, and wherein the management server is configured to load, via a first port of the reverse proxy and into a user interface of a web client, elements of a core user interface from the management server; and
a plugin server configured to remotely communicate with the management server via the reverse proxy of the management server, 
wherein the plugin server includes plugins installed therein for execution remotely from the management server, 
wherein the plugin server is further configured to: 
load, via a second port of the reverse proxy and into the user interface of the web client, elements of a first plugin from the plugin server, [[and]]
wherein at least some of the loaded elements of the first plugin are isolated from the core user interface;
load, via the second port of the reverse proxy and into the user interface of the web client, elements of a second plugin from the plugin server; and
isolate the loaded elements of the first plugin from the loaded elements of the second plugin,
wherein to isolate the loaded elements of the first plugin from the loaded elements of the second plugin, the plugin server is configured to: 
load the elements of the first plugin into a first iframe; and
load the elements of the second plugin into a second iframe, and
wherein the web client executes the first and second plugins remotely from the management server.

	16.  (Cancelled) 

	17.  (Currently Amendment)  The system of claim 15, wherein
the first iframe is associated with a first shadow document object model (shadow DOM); and
the second iframe is associated with a second shadow document object model (shadow DOM) different from the first shadow DOM.

	18.  (Original)  The system of claim 17, wherein the first iframe, the first shadow DOM, the second iframe, and the second shadow DOM are associated with a common plugin sandbox at the web client.

	19.  (Original)  The system of claim 15, wherein the management server includes an extension manager configured to maintain a registration of the plugins installed at the plugin server. 

	20.  (Original)  The system of claim 15, wherein the reverse proxy is registered with forwarding/redirection rules to the plugin server.

21.  (Original)  The system of claim 15, wherein the elements of the first plugin include user interface elements that extend functionality of the core user interface.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “isolating at least some of the loaded elements of the first plugin from the core user interface; loading, via the second port of the reverse proxy of the management server and into the user interface of the web client, elements of a second plugin from the plugin server; and isolating the loaded elements of the first plugin from the loaded elements of the second plugin, wherein isolating the loaded elements of the first plugin from the loaded elements of the second plugin includes: loading the elements of the first plugin into a first iframe; and loading the elements of the second plugin into a second iframe, and wherein the web client executes the first and second plugins remotely from the management server” as recited in the independent claims 1, 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1, 3-8, 10-15 and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


December 17, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196